                                                       HONORABLE RICHARD A. JONES
1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8    ZONES, INC., a Washington corporation.,
9                   Plaintiff,
                                                      Case No. 2:17-cv-00457-RAJ
10         v.
                                                      ORDER ON ZONES’ MOTION
11   EVERGREEN INFORMATION                            FOR ATTORNEYS’ FEES
12   TECHNOLOGY SERVICES, INC., a
     Maryland corporation
13
                    Defendant.
14
15                                   I.   INTRODUCTION
16         This matter comes before the Court on the motion by Plaintiff Zones, Inc. (“Zones”)
17   for attorneys’ fees. Dkt. # 31. The Court GRANTS the motion.
18                                 II. BACKGROUND
19         On March 12, 2018, the parties entered into a Settlement Agreement to resolve all
20   claims asserted in this lawsuit. Dkt. #26-2. Under the terms of the Settlement Agreement,
21   Defendant Evergreen Information Techology Services, Inc. (“Evergreen”) agreed to
22   provide Zones with a signed and notarized Confession of Judgment. Id. at 3, 10–13.
23   Although Evergreen signed both the Settlement Agreement and the Confession of
24   Judgment, Evergreen failed to provide Zones with a notarized signature on the Confession
25   of Judgment.
26         The Settlement Agreement gave Zones the ability to take immediate legal action
27   against Evergreen upon breach. Dkt. # 26-2 at 3. The Settlement Agreement also contains
28   ORDER – 1
     an attorneys’ fees clause, which provides that in the event of breach, the non-prevailing
1
     party shall be liable to the prevailing party for all costs and expenses, including attorneys’
2
     fees, incurred in connection with enforcing the Agreement. Id. at 5.
3
            On March 26, 2018, Zones filed a Motion to Enforce Settlement Agreement and for
4
     Entry of Judgment. Dkt. # 25. This Court granted Zones’ motion on April 24, 2018. Dkt.
5
     # 29. The order states that “Evergreen shall pay all costs and expenses, including attorneys’
6
     fees, incurred by Zones in connection with enforcement of the Settlement Agreement” and
7
     that “Zones shall apply to this Court for an award for these additional amounts by way of
8
     cost bill, at which time this Court shall issue an amendment to this order adding the amount
9
     of these additional costs and ordering the entry of an amended judgment.” Id. On May 10,
10
     2018, filed this motion for attorneys’ fees. Dkt. # 31.
11
12                                      III.    DISCUSSION
13          The Court turns to the calculation of attorneys’ fees. The proper way for the Court
14   to determine attorneys’ fees and costs is by using the lodestar method. To calculate the
15   lodestar amount, the Court multiplies the number of hours reasonably expended by the
16   reasonable hourly rate. In re Washington Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291,
17   1295 n.2 (9th Cir. 1994); United Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403,
18   406 (9th Cir. 1990); Bowers v. Transamerica Title Ins. Co., 100 Wash. 2d 581, 597 (1983).
19   The hours reasonably expended must be spent on claims having a “common core of facts
20   and related legal theories.” Martinez v. City of Tacoma, 81 Wash. App. 228, 242–43
21   (1996); Webb v. Sloan, 330 F.3d 1158, 1168-69 (9th Cir. 2003). The Court discounts hours
22   spent on unsuccessful claims, overstaffing, duplicated or wasted effort, or otherwise
23   unproductive time. Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986),
24   opinion amended on denial of reh’g, 808 F.2d 1373 (9th Cir. 1987); Bowers, 100 Wash.
25   2d at 597, 600. The Court may adjust the lodestar calculation “up or down to reflect factors,
26   such as the contingent nature of success in the lawsuit or the quality of legal representation,
27   which have not already been taken into account in computing the ‘lodestar’ and which are
28   ORDER – 2
1    shown to warrant the adjustment by the party proposing it.” Id. at 594 (citing Miles v.
2    Sampson, 675 F.2d 5, 8 (1st Cir. 1982)) (emphasis in original); see also Chalmers, 796
3    F.2d at 1212.
4                    i.   Reasonably Hourly Rate
5           The established rate for billing clients may be a reasonable hourly rate, but it is not
6    conclusive. Bowers, 100 Wash. 2d at 597. In addition to the established rate, the court
7    may consider the level of skill required by the litigation, time limitations imposed on the
8    litigation, the amount of the potential recovery, the attorney’s reputation, and the
9    undesirability of the case. Id.; see also Chalmers, 796 F.2d at 1210-11. Affidavits of the
10   attorney and other attorneys regarding prevailing fees in the community, and rate
11   determinations in other cases, particularly those setting a rate for an attorney, are
12   satisfactory evidence of the prevailing market rate. United Steelworkers of Am. v. Phelps
13   Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990). The Court may also rely on its own
14   knowledge and familiarity with the legal market in setting a reasonable hourly rate. Ingram
15   v. Oroudjian, 647 F.3d 925, 928 (9th Cir. 2011).
16          The hourly rates of Zones’ counsel are reasonable based on counsel’s relative
17   experience and prevailing market rates. See Dkt. # 32. Maria Milano has 19 years of
18   experience and billed at a rate of $490 per hour. Id., ¶ 5. Zones’ lead counsel, Ward
19   Morrison, has 29 years of experience and billed at a rate below that. Id., ¶ 4. The
20   reasonableness of these rates is supported by this district’s case law. See Paulson v.
21   Principal Life Ins. Co., 16-5268 RBJ, 2017 WL 4843837, at *4 (W.D. Wash. Oct. 26, 2017)
22   (approving hourly rate of $500 for attorney with approximately 20 years of experience);
23   see also Lauer v. Longevity Med. Clinic PLLC, C13-0860 JCC, 2016 WL 2595122, at *3
24   (W.D. Wash. May 4, 2016) (approving hourly rate of $500).
25          The same is true regarding the rates of Shata Stucky and Laura Hansen. This Court
26   recently approved rates of $350, $295, and $290 per hour for associate attorneys. WhoToo,
27   Inc. v. Dun & Bradstreet, Inc., C15-1629-RAJ, 2017 WL 3485735, at *2 (W.D. Wash.
28   ORDER – 3
1    Aug. 15, 2017). Stucky and Hansen are associates with comparable hourly rates. Dkt. #
2    32 at 2.
3                  ii.    Reasonableness of the Hours
4           The attorneys seeking fees must provide “reasonable documentation of the work
5    performed” in order to allow the court to assess whether the number of hours expended

6    was reasonable. McGreevy v. Or. Mut. Ins. Co., 951 P.2d 798, 802 (Wash. App. 1998).

7    The court will “exclude from the requested hours any wasteful or duplicative hours and

8    any hours pertaining to unsuccessful theories or claims.” Mahler v. Szucs, 957 P.2d 632,

9    651 (Wash. 1998), overruled on other grounds by Matsyuk v. State Farm Fire & Cas. Co.,

10   272 P.3d 802 (Wash. 2012). Further, the Ninth Circuit has held it is reasonable for a district

11   court to conclude that the party seeking attorneys’ fees fails to carry its burden of

12   documenting the hours expended when that party engages in “block billing” because block

13   billing makes it more difficult to determine how much time was spent on specific activities.

14   Welch v. Metro. Life Ins. Co., 480 F.3d 942, 948 (9th Cir. 2007).

15          As detailed in counsel’s billing records, Zones’ counsel spent a total of 30.2 hours

16   in connection with Zones’ enforcement of the Settlement Agreement. Dkt. # 32. The Court

17   has reviewed the summary of time and finds that it is adequately detailed and that the hours

18   were reasonably expended. See Dkt. # 32-1. Accordingly, the Court awards $11,124 in

19   attorneys’ fees.

20                                     III. CONCLUSION
21          For the reasons stated above, the Court awards Zones’ counsel fees in the amount
22   of $11,124.
23                 DATED this 18th day of December, 2019.

24
25
                                                       A
26                                                     The Honorable Richard A. Jones
                                                       United States District Judge
27
28   ORDER – 4
